UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1718


MOHAMMAD AFZAL,

                  Plaintiff - Appellant,

          v.

MALIK A. ASLAM,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:11-cv-00395-WMN)


Submitted:   February 23, 2012             Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander M. Chanthunya, Silver Spring, Maryland, for Appellant.
James   E.  Garland,   FERGUSON,   SCHETELICH &   BALLEW,  P.A.,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mohammad   Afzal   appeals   the    district   court’s   order

dismissing his fraud claim against Malik A. Aslam.             We have

reviewed the record and find no reversible error.         Accordingly,

we affirm the district court’s order.        Afzal v. Aslam, No. 1:11-

cv-00395-WMN (D. Md. June 15, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                  2